DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
 
Allowable Subject Matter
Claims 1-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is drawn to a cleaning fluid distillation apparatus.
The closest prior art of record is Rosa (US 7,533,678).
Rosa teaches a cleaning fluid apparatus (abstract), the apparatus comprising:
A clean fluid tank 28 for storing cleaning fluid (Figures 1-3, Columns 2-4), the clean fluid tank having:
a first inlet (open top) for receiving cleaning fluid, an outlet (filter) 34 for dispensing fluid (Figures 1-3, Columns 2-4);
a cleaning tank (upper washing zone) 3 for receiving objects to be cleaned, the cleaning tank having a bottom portion (septum) 5 comprising a bottom opening (opening covered by surface 20) (Figures 1-3, Columns 2-4);
a recirculating fluid tank (collection tank) 21 mounted below the cleaning tank 3, the recirculating fluid tank having an upper portion in fluid communication with the bottom portion 5 of the cleaning tank 3, and an outlet (discharge valve) 23 for dispensing contaminated fluid (Figures 1-3, Columns 2-4);

Rosa is silent to a distillator as required by claim 1. However, it would have been obvious to modify Rosa in view of Suarez by adding such a distillator in order to distill the cleaning fluid so as to improve the service life of said cleaning fluid and decrease the frequency at which said cleaning fluid must be removed and replaced. For further details regarding modification in view of Suarez, see the 103 rejection of claim 1 over DeSantis in view of Suarez in the 10/5/2021 Final Rejection.
However, in Rosa the recirculating fluid tank 21 and the bottom portion (septum) 5 of the cleaning tank 3 are integral (Figures 1-3, Column 3 Lines 55-60). Therefore, the device of Rosa cannot be considered to meet requirement of claim 1 wherein “the upper portion [of the recirculating fluid tank] ha[s] a top opening located below the bottom opening of the cleaning tank”. There is no teaching, suggestion, or motivation in the prior art which would lead one of ordinary skill in the art to make the recirculating fluid tank 21 separable from (i.e. non-integral with) the bottom portion 5 of the cleaning tank. Thus, there is no teaching, suggestion, or motivation which would lead one of ordinary skill in the art to configure the device of Rosa such that the upper portion of the recirculating fluid tank were to have top opening located below the bottom opening of the cleaning tank.
Furthermore, Claim 1 requires that “the separator panel hav[e] an outlet to release fluid from the cleaning tank into the recirculating fluid tank, and the separator panel [be] impermeable to the cleaning fluid except at the outlet of the separator panel”. In Rosa, the separator panel 20 has a plurality of outlets perforations. This is incompatible with the aforementioned requirement of claim 1, which essentially limits the separator panel to having a single outlet with no additional outlets. There is no teaching, suggestion, 
For at least the reasons set forth above, claim 1 and its dependents are novel and non-obvious over the prior art of record.
Independent claim 18 and its dependents are novel and non-obvious over the prior art of record for the same reasons discussed above with regard to independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772